DETAILED ACTION
This action is in response to the application filed on 9 July 2020.
Claims 1-9 and 11 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drevo et al (US Pub. 2020/0059777).
Regarding claim 1, Drevo discloses a method of operating a source edge computing server of an edge-computing system (fig. 2, first core network node 130), comprising: 
based on a first user context of a first user, a second user context of a second user, and a group context of the first user and the second user available to the source edge computing server: executing a multi-user edge computing application for the first user and the second user (fig. 2, element 206; para. 36, transfer of context data from the first core network node to the second core network node; para. 42, wireless devices may be grouped and the identification and/or transfer may be performed per group, i.e., on a group basis; para. 39, 64, obtaining 205, 206 information identifying one or more wireless devices managed by first core network node and to be transferred to second core network node, action 206 corresponding to action 205), 
relocating the first user context from the source edge computing server to a target edge computing server (fig. 2, element 207; para. 46, transfering context data from the first core network to the second core network), 
providing the group context from the source edge computing server to the target edge computing server (id).

Regarding claim 2, Drevo further discloses determining whether the group context is available to the target edge computing server, and wherein the providing of the group context to the target edge computing server is performed in response to the determining being negative (fig. 2, elements 201, 203; para. 32, the need to set up interface with the second core network means the group context is not available there).

Regarding claim 3, Drevo further discloses control signaling between the source edge computing server and the target edge computing server to determine whether the group context is available to the target edge computing server (fig. 2, communication between elements 205, 206; para. 39, 64).



Regarding claim 5, Drevo further discloses synchronizing the group context between the source edge computing server and the target edge computing server (para. 46, copying context data between the two network nodes).

Regarding claim 6, further discloses 
in response to relocating the first user context: stopping executing the multi-user edge computing application for the first user (para. 49, managing action of the first core network node may be postponed until after the transfer), 
relocating the second user context to the target edge computing server (para. 46, transferring context data), 
in response to said relocating of the second user context: stopping executing the multi-user edge computing application for the second user and stopping synchronizing the group context between the source edge computing server and the target edge computing server (para. 49, managing action of the first core network node may be postponed until after the transfer).

Regarding claim 7, Drevo discloses a method of operating a target edge computing server of an edge computing system (fig. 2, second core network node 131), comprising: 
relocating a first user context of first user of a multi-user edge computing application from a source edge computing server to the target edge computing server (fig. 2, element 207; para. 46, transfering context data from the first core network to the second core network), 
obtaining a group context of the first user and of a second user of the multi-user edge computing application from the source edge computing server (id), and 
based on the first user context and the group context available to the target edge computing server: executing the multi-user edge computing application for the first user (fig. 2, element 208; para. 53, receiving indication that all contexts of wireless devices have been transfered).

Regarding claim 8, Drevo further discloses wherein values of group-specific parameters of the group context are shared between executing the multi-user edge computing application for the first user and executing the multi-user edge computing application for the second user (fig. 2, elements 205, 206, 207; para. 39, 46, 64).

Regarding claim 9, Drevo discloses a source edge computing server of an edge computing system (fig. 5, first core network node 130), the source edge computing server comprising control circuitry configured to perform essentially the method of claim 1, and is thus similarly rejected.

Regarding claim 11, Drevo discloses a target edge computing server of an edge computing system (fig. 4, second core network 131), the target edge computing server comprising control circuitry configured to perform essentially the method of claim 1, and is thus similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Kraljic et al (US 9,513,979) discloses a plurality of apps for mobile devices being grouped by related apps (abstract; fig. 2A, 2B). 
Dotter (US 2013/0318207) discloses relocating user context and providing group context (fig. 10, element 15), and sharing object between mobile devices (fig. 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468